Citation Nr: 0431953	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  03-02 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date, prior to January 11, 2002, 
for assignment of an increased rating of 40 percent for low 
back strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel




INTRODUCTION

The veteran had active military service from September 1976 
to March 1987 and from September 1988 to April 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO assigned an increased rating 
of 40 percent for low back strain, effective March 21, 2002.  
The veteran has disputed the effective date assigned.  In 
January 2003 a Decision Review Officer revised the effective 
date retroactive to January 11, 2002.  The veteran has 
continued her disagreement with the effective date assigned 
for the award.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on her part.  
REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  


VCAA Compliance

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant which evidence the claimant must supply, which 
evidence VA will obtain on his or her behalf and provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The record shows that the RO has not furnished the veteran a 
notice letter that explains VA obligations under the VCAA 
regarding the earlier effective date issue.  Although a VCAA 
notice letter sent to the veteran in April 2002 conformed to 
the requirements of the VCAA as to the increased rating claim 
and satisfied the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (VA must advise a claimant as to which 
evidence the claimant must supply, advise which evidence VA 
will obtain on his or her behalf and advise the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim), the letter does not adequately 
address the evidentiary requirements that apply in the 
present effective date claim.  

In particular, the RO has not notified the appellant of what 
evidence she needs to establish an earlier effective date nor 
indicated what evidence VA has obtained and/or plans to 
obtain to satisfy the criteria found in 38 C.F.R. 
§ 3.400(o)(2) (2004), as explained below.  

The Board believes that such notice is required in light of 
the decision of the CAVC in Huston v. Principi, 17 Vet. App. 
195 (2003), which held that in a direct appeal from the 
denial of an earlier effective date, the claimant must be 
informed of evidence necessary to support the claim, such as 
evidence that an earlier claim was filed, the evidence 
necessary to support such claim, which evidence is to be 
obtained by VA, and which evidence is to be obtained by the 
claimant.  

In Disabled American Veterans v. Principi, 327 F.3d 1339 
(Fed. Cir. 2003), the  United States Court of Appeals for the 
Federal Circuit (CAFC) held that the regulation giving the 
Board authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  As a result of this 
decision, the Board may no longer take action own its own to 
cure a defect in a VCAA notice.  

It would be contrary to the law and potentially prejudicial 
to the veteran for the Board to issue a decision before the 
VCAA has been satisfied.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Accordingly, since the record does not show that 
the veteran was provided adequate notice under the VCAA and 
the Board is without authority to provide such notice, the 
Board must remand for further RO action.  


Development of the Evidence 

The record shows that in October 2001 the veteran contacted 
her Member of Congress to request assistance in obtaining VA 
benefits.  By a letter dated on October 30, 2002, the Member 
of Congress forwarded the veteran's request to the RO 
together with copies of certain VA medical records.  The 
documents did not reach the RO until January 11. 2002.  There 
is evidence in the record that the delayed arrival of the 
letter was related to disruption of mail service in 
Washington, D.C., due to the anthrax scare.  

A further request for an increased rating was received from 
the veteran's representative on March 21, 2002.  Additional 
development of the evidentiary record performed thereafter 
led to the November 2002 rating decision wherein the RO 
awarded the 40 percent rating.  

The veteran argues in effect that the delay in mail delivery 
was not her fault and that the increased rating should have 
been made effective from October 30, 2001, the date on which 
the Member of Congress mailed his letter to the RO.  The 
Board will defer a decision on the merits of this argument 
pending completion of further development of the record.  

Generally, the effective date of an award of increased 
disability compensation shall be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date; otherwise, the increase shall be 
effective from the date of receipt of the claim.  38 C.F.R. 
§ 3.400(o)(2) (2004).  

Therefore, the veteran is potentially entitled to an 
effective date earlier than January 11, 2002, if the evidence 
establishes that an increase in her service-connected back 
disability occurred before January 11, 2002, and that she 
filed a claim for increase within one year following the 
increase in disability.  

It should be noted that under VA regulations a claim for 
increase may include receipt of specified types of medical 
evidence, including VA hospital or outpatient treatment 
records or examination reports.  See 38 C.F.R. § 3.157 
(2004).  

In this regard, the Board finds that the record does not 
adequately disclose whether additional VA treatment records 
remain to be obtained.  The VA medical records received with 
the Congressman's letter are fragmentary and do not give an 
adequate picture of the extent of VA medical care provided 
during the one-year period before the increased rating was 
assigned.  

Interestingly, available records from the period from 
September 1996 to June 1999 show that the veteran was seen 
regularly by VA for a number of disorders, and it is 
reasonable to suspect that her frequent VA visits continued 
in subsequent years.  

Accordingly, all available Government medical records for the 
period from October 2000 through January 11, 2002, should be 
obtained before the claim for an increased rating is further 
reviewed.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

The VBA AMC should issue a VCAA notice 
letter compliant with Quartuccio, supra.

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate her 
claim and inform him whether she or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The notice should specifically advise the 
veteran of her right to submit evidence 
that an earlier claim for increase was 
filed, including an informal claim as 
defined in VA regulations as discussed 
above.  The notice should request 
information from the veteran as to the 
existence of VA hospital, outpatient 
treatment, or examination records that 
could potentially constitute an informal 
claim for increase within the meaning of 
38 C.F.R. § 3.157 (2004).  

3.  The VBA AMC should obtain all VA 
hospital and/or outpatient treatment 
records for the period from October 2000 
through January 2002 for inclusion in the 
record on appeal.  

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).
5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  The Board errs as a matter of 
law when it fails to ensure compliance, 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should then 
readjudicate the issue on appeal in 
accordance with the foregoing discussion.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until she is notified by the VBA AMC.  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


